     Case 1:20-cv-00662-AWI-SKO Document 6 Filed 05/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    LEROY GOMEZ,                                             1:20-cv-00662-GSA (PC)

12                       Plaintiff,                            ORDER GRANTING APPLICATION TO
                                                               PROCEED IN FORMA PAUPERIS
13            v.                                               (Document# 2)

14    CYNTHIA NORRIS, et al.,                                              and
15                       Defendants.
                                                               ORDER DIRECTING PAYMENT
16                                                             OF INMATE FILING FEE BY KERN
                                                               COUNTY SHERIFF
17

18

19
            Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has requested
20
     leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing
21
     required by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.
22
     Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.
23
     § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of
24
     the preceding month’s income credited to plaintiff’s trust account. The Kern County Sheriff or
25
     his/her designee at Lerdo Pre-Trial Facility is required to send to the Clerk of the Court payments
26
     from plaintiff’s account each time the amount in the account exceeds $10.00, until the statutory
27
     filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
28
                                                           1
     Case 1:20-cv-00662-AWI-SKO Document 6 Filed 05/14/20 Page 2 of 2

 1        In accordance with the above and good cause appearing therefore, IT IS HEREBY

 2   ORDERED that:

 3

 4              1. Plaintiff's application to proceed in forma pauperis is GRANTED;

 5              2. The Kern County Sheriff at Lerdo Pre-Trial Facility or his/her designee shall

 6        collect payments from plaintiff’s prison trust account in an amount equal to twenty

 7        per cent (20%) of the preceding month’s income credited to the prisoner’s trust

 8        account and shall forward those payments to the Clerk of the Court each time the

 9        amount in the account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2),

10        until a total of $350.00 has been collected and forwarded to the Clerk of the Court.

11        The payments shall be clearly identified by the name and number assigned to this

12        action.

13              3. The Clerk of the Court is directed to serve a copy of this order and a copy of

14        plaintiff’s in forma pauperis application on the Kern County Sheriff at Lerdo Pre-Trial
          Facility at 17695 Industrial Farm Road, Bakersfield, CA 93308.
15
                4.    The Clerk of the Court is directed to serve a copy of this order on the Financial
16
          Department, U.S. District Court, Eastern District of California, Sacramento Division.
17
                5. Within sixty (60) days of the date of service of this order, plaintiff shall submit a
18
          certified copy of his prison trust account statement for the six-month period immediately
19
          preceding the filing of the complaint, if plaintiff has not already done so.
20
21
     IT IS SO ORDERED.
22
       Dated:        May 14, 2020                            /s/ Gary S. Austin
23                                                     UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                        2
